Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification, abstract, drawings and claims of November 18, 2020 are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 14, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duroe et al. (USPN 8834073).
Regarding Claim(s) 1, Duroe et al. (USPN 8834073) teaches a non-contact support platform with open-loop control, comprising: a surface (bearing assembly 20), to support a workpiece (article 11) by fluid-bearing of fluid flowing through a plurality of nozzles; a supply system (gas flow source 18), connected to the surface and configured to maintain the fluid-bearing by applying pressure to cause flow of the fluid out of a subset of the plurality of nozzles (apertures 23); and a controller (control unit 50), to control fluid flow in the supply system with an open-loop circuit to support the workpiece while it moves over the non-contact support 
Regarding Claim(s) 3, there is a pressure source (18).
Regarding Claim(s) 4, the controller is further configured to control the fluid flow in the supply system based on at least one parameter of the non-contact support platform and the workpiece. The parameter of the workpiece is the height of the workpiece above the platform [Col. 8:1-3, "the location of the article relative to the support structure surface comprises a height above the support structure surface"].
Regarding Claim(s) 6, the parameter of the workpiece is the current support height of the workpiece above the platform [Col. 8:1-3, "the location of the article relative to the support structure surface comprises a height above the support structure surface"].
Regarding Claim(s) 14, Duroe et al. teaches a method of controlling a non-contact support platform (20) to support a workpiece with an open-loop system, the method comprising: providing, by the non-contact support platform, a fluid through a plurality of nozzles (23) to support the workpiece; and controlling, by a controller (50) connected to a supply system (18) of the non-contact support platform, the fluid flow with an open-loop circuit to support the workpiece while it moves over the non-contact support platform, wherein the fluid flow is 
Regarding Claim(s) 16, Duroe et al. teaches the required flow rate for the workpiece by measuring at least one of: area of the workpiece, weight of the workpiece, and current support height of the workpiece above the non-contact support platform [Col. 8:1-3, "the location of the article relative to the support structure surface comprises a height above the support structure surface"].
Regarding Claim(s) 19, there is a pressure source (18).
Claim(s) 1-4, 6, 9-14, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yassour et al. (USPN 7604439, hereafter '439).
It is noted that Yassour et al. makes an incorporation by reference to US Pub 20060054774 A1, which is the pre-grant publication of US Patent No. 7530778. The incorporation by reference incorporates the disclosure of the '774 document into the disclosure of the '439 document. Citations and reference characters discussed below are directed to the '439 document, except where otherwise indicated.
Regarding Claim(s) 1, Yassour et al. teaches a non-contact support platform (102,302) with open-loop control, comprising: a surface (140,340), to support a workpiece (110,310) by 
Regarding Claim(s) 2, '439 teaches the supply system is also configured to apply vacuum to cause flow of the fluid into another subset of the plurality of nozzles (at inlets 115). Source (118) applies vacuum to manifold (152) and inlets 115.
Regarding Claim(s) 3, '439 teaches the supply system comprises at least one of pressure source (116) and vacuum source (118).
Regarding Claim(s) 4, '439 teaches the controller is further configured to control the fluid flow in the supply system based on at least one parameter of the non-contact support platform and the workpiece [Col. 12:13-15, "(u)nit 134 may also implement data from preliminary measurements, e.g., corresponding to an overall non-flatness and or thickness of wafer 110 or the facing surface 140 of 102"], [Col. 11:59-Col. 12:3, "(c)ontrol unit 134 may be provided with a predetermined correlation between values of ε and corresponding values of the pressure levels of 150 and 152. e.g., in the form of a Look Up Table"].

Regarding Claim(s) 6, '439 teaches the at least one parameter of the workpiece is at least one of: area of the workpiece, weight of the workpiece, and current support height of the workpiece above the non-contact support platform [Col. 11:59-Col. 12:3, "(c)ontrol unit 134 may be provided with a predetermined correlation between values of ε and corresponding values of the pressure levels of 150 and 152. e.g., in the form of a Look Up Table"]. The character, ε, is the height of the workpiece above the platform.
Regarding Claim(s) 8, '439 discloses a distance between the non-contact support platform and the workpiece in the range of 5-500 microns and '774 discloses distances in the range of 10-1000 microns.
Regarding Claim(s) 9, '439 teaches a pressure control valve (124).
Regarding Claim(s) 10, '439 teaches a vacuum control valve (120).
Regarding Claim(s) 11, '439 teaches a pressure sensor [Col. 12:34-35, measures pressure level of manifold 150].
Regarding Claim(s) 12, '439 teaches a vacuum sensor [Col. 12:34-35, measures pressure of manifold 152].
Regarding Claim(s) 13, '439 teaches a position sensor [Col. 4:50-51].
Regarding Claim(s) 14, '439 teaches a method of controlling a non-contact support platform (102,302) to support a workpiece (110,310) with an open-loop system, the method comprising: providing, by the non-contact support platform, a fluid through a plurality of nozzles (at outlets 114) to support the workpiece; and controlling, by a controller (134,334) connected to a supply system (116,118) of the non-contact support platform, the fluid flow with an open-loop circuit [Col. 6:47-50, "open control loop"] to support the workpiece while it moves over the non-
Regarding Claim(s) 16, '439 teaches determining the required flow rate for the workpiece by measuring at least one of: area of the workpiece, weight of the workpiece, and current support height of the workpiece above the non-contact support platform [Col. 11:59-Col. 12:3, "(c)ontrol unit 134 may be provided with a predetermined correlation between values of ε and corresponding values of the pressure levels of 150 and 152. e.g., in the form of a Look Up Table"]. The character, ε, is the height of the workpiece above the platform.
Regarding Claim(s) 17, '439 teaches adjusting the flow rate by the supply system in accordance with the movement of the workpiece. Movement of the workpiece would cover nozzles and uncover other nozzle, as well as changing the position of the workpiece; therefore, the control unit would adjust the flow rate based on the new position.
Regarding Claim(s) 18, '439 teaches the supply system is also configured to apply vacuum to cause flow of the fluid into another subset of the plurality of nozzles (at inlets 115). Source (118) applies vacuum to manifold (152) and inlets 115.
Regarding Claim(s) 19, '439 teaches the supply system comprises at least one of pressure source (116) and vacuum source (118).
Regarding Claim(s) 20, '439 teaches a pressure control valve (124).
Regarding Claim(s) 21, '439 teaches a vacuum control valve (120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over '439.
Regarding Claim(s) 7, '439 teaches a distance between nozzle at the surface ['774, Para. 154, "(t)ypically, holes spacing in the range of 10-60 mm"]. '429 further discloses the resolution of the nozzles must be specified with respect to the requirements of the specific application ['774, Para. 154]. '439 fails to teach the range of 5-15 millimeters. However, based on the overlap . 
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over '439 as applied to claims 1 and 14 above, and further in view of Fuji et al. (US Pub 20190193200 A1).
Regarding Claim(s) 5, '439 teaches the limitations described above, yet fails to teach the at least one parameter of the non-contact support platform is at least one of: area of the non-contact support platform and the flow rate of the supply system. Fuji et al. (US Pub 20190193200 A1) teaches a non-contact support platform (10) and teaches controlling fluid flow based on flow rate [Para. 86, 86, speed controllers 43_1 to 43_3 and flow sensors 44_1 to 44_3]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the flow rate of the supply system to control the fluid flow to provide a desired air cushion as taught by Fuji et al.
Regarding Claim(s) 15, '439 teaches the limitations described above, yet fails to teach the measuring at least one of: area of the non-contact support platform and the flow rate of the supply system. Fuji et al. (US Pub 20190193200 A1) teaches a non-contact support platform (10) and teaches controlling fluid flow based on flow rate [Para. 86, 86, speed controllers 43_1 to 43_3 and flow sensors 44_1 to 44_3]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use the flow rate of the supply system to control the fluid flow to provide a desired air cushion as taught by Fuji et al.

Allowable Subject Matter
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 10513011 discloses a noncontact support platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WILLIAM R HARP/Primary Examiner, Art Unit 3653